Felton, Chief Judge,
dissenting. I think that the general demurrers to the petitions and certain special demurrers directed at the failure of the petitions to allege that the highway on the access highway embankment had been opened to- traffic by the State Highway Department should have been sustained. The causes of action here would not arise until the road on the embankment had been opened to traffic, and the actions were premature. Code § 95-1712; Habersham County v. Knight, 63 Ga. App. 720 (12 S. E. 2d 129); Waters v. DeKalb County, 208 Ga. 741 (2) (69 S. E. 2d 274). The fact that the two highways to be connected by the interchange (embankment) had been open for traffic for years does not alter the situation. Code § 95-1712 applies because the State Highway Department is ultimately liable and cannot be sued directly in such a case.